MELTON, Justice.
In 2008, Steven Wayne Boyd was convicted of armed robbery and robbery by force. He was sentenced to life for armed robbery and 20 years concurrent for robbery by force. The Court of Appeals affirmed. Boyd v. State, 302 Ga. App. 455 (691 SE2d 325) (2010). He filed a habeas petition in 2010, alleging, among other things, that the trial court erred in sentencing him as a recidivist. Specifically, Boyd claimed that the trial court sentenced him as a recidivist to life without the possibility of parole after inappropriately considering *824two of his guilty pleas from 2004 in connection with two other prior felony convictions to enhance his sentence. See OCGA § 17-10-7 (a) and (c). The habeas court denied relief, concluding that Boyd had not actually been sentenced as a recidivist, and this Court granted Boyd’s application for a certificate of probable cause to determine whether the habeas court erred in reaching that conclusion. For the reasons that follow, we affirm.
Decided October 21, 2013.
Steven W. Boyd, pro se.
Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Benjamin H. Pierman, Assistant Attorney General, for appellee.
The record here supports the habeas court’s conclusion that Boyd was not sentenced as a recidivist. In this regard, the trial court held multiple hearings before settling on a final sentence for Boyd. At one of these hearings, the trial court indicated that it was going to sentence him as a recidivist to life without parole for armed robbery and 20 years concurrent for robbery. However, this was not the sentence that the trial court actually imposed following a third and final sentencing hearing. At that hearing, the trial court simply imposed a life sentence, and never mentioned that Boyd was being sentenced as a recidivist. Furthermore, the final written sentence does not state that Boyd was being sentenced as a recidivist, but only that he was being sentenced to life for armed robbery and 20 years concurrent for robbery by force. This was an appropriate sentence based on the crimes for which Boyd was convicted, and it does not reflect that Boyd was sentenced as a recidivist. OCGA § 16-8-41 (b) (“Aperson convicted of the offense of armed robbery shall be punished by death or imprisonment for life or by imprisonment for not less than ten nor more than 20 years”).

Judgment affirmed.


All the Justices concur.